DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 11, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE et al PG PUB 2022/0210866.
Re Claims 1, 15 and 16, HE et al teaches a gNB (a base station) transmitting a RRC (a BWP information) for configuring the UE (receiving… BWP information;  one memory; one transceiver, a processor), See figure 2, for one or more BWP and DCI format for activation for a Scell [0228-0233 and 0314] wherein the DCI includes a BWP control bitmap indicates whether the BWP is activated (non-dormancy) or deactivated and a BWP (a specific BWP) to be activated wherein the BWP can be a default BWP [0237].
Re Claim 2, the UE receives the DCI from the gNB (Pcell).
Re Claim 3, the bitmap of the DCI can indicate activated BWPs (non-dormancy in units) of each serving cells [0225].
Re Claim 4, the activation of the default BWP is based on BWP inactivity timer expiring [0237].
Re Claim 5, the UE monitors for the PDCCH and if duration of the BWP inactivity timer expires, the UE retune to the default BWP [0188-0192].
Re Claim 6, each bit (a field length…1 bit) in the bitmap corresponds to a configured BWP and indicates whether the BWP is activated (non-dormancy) in the DCI [0233].
Re Claim 10, the UE receives a PDCCH on the activated BWP (the specific).
Re Claim 11, the UE receives the DCI during an active BWP (the UE before receiving), wherein the bitmap in the DCI indicating a dormant/inactivated BWP.
Re Claim 13, RRC signaling (a higher layer signaling) configures the activation of a dormant BWP.
Re Claim 14, the gNB (the Pcell) is a cell in which the UE performs RRC signaling (initial connection establishment procedure) to configure the UE with additional BWP (radio resources) for activating the BWP in the Scell to the UE [0228].
Claim Rejections - 35 USC § 103]
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al PG PUB 2022/0210866 in view of LIU et al PG PUB 2021/0168858.
Re Claim 7, HE et al teaches a maximum number of active BWPs for the UE for a serving cell [0225] but fails to explicitly teach that the maximum number is “4”.  However, LIU et al teaches the maximum number of BWPs per serving cell can be configured to be “4” [0255].  One skilled in the art would have motivated to have configured the maximum number BWP for the serving cell and is a matter of design choice in enabling transmission/reception of signal data/control.  Therefore, it would have been obvious to one skilled in the art to have configured the maximum number of BWPs for the serving cell.
Re Claim 8, the bitmap indicates whether the corresponding BWP is activated or deactivated wherein the dormant BWP is not included in the maximum number because the BWP has yet been activated.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al PG PUB 2022/0210866.
Re Claim 12, HE et al teaches during dormant BWP but fails to explicitly teach the UE does not perform PDCCH monitoring.  Examiner takes notice that when the BWP is in dormant in inactive state, not performing PDCCH monitoring conserves power.  One skilled in the art would have been motivated to not perform PDCCH monitoring to conserve power.  Therefore, it would have been obvious to one skilled to not perform PDCCH monitoring during the dormant BWP.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 9, prior art fails to teach a maximum number of configurable BWP in the secondary cell is configured to be “5” wherein the maximum number other than the secondary cell is “4” as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472